Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           March 9, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 54170-0-II

                            Respondent,

        v.

 JASON DONALD STREIFF,                                        UNPUBLISHED OPINION

                            Appellant.


       GLASGOW, J.—Jason Donald Streiff appeals his convictions for three counts of third degree

child molestation and his sentence. He raises numerous claims, including improper venue for count

III, violation of his right to vicinage for count III, insufficient evidence for count I, improper

opinion testimony, prosecutorial misconduct, unconstitutional to convict instructions, a double

jeopardy violation, sentencing errors, ineffective assistance of counsel, and cumulative error.

       Streiff timely objected to venue on count III, and the trial court erred by denying his motion

to sever or dismiss the count without prejudice. The remainder of Streiff’s claims do not merit

reversal. We reverse count III without prejudice, affirm counts I and II, and remand for

resentencing consistent with this court’s opinion.

                                              FACTS

       Two cousins, 14-year-old CMJ and 15-year-old KLW, separately reported to their families,

and eventually to law enforcement, that Streiff molested them after a family birthday party in

Winlock, in Lewis County. Streiff was a friend of CMJ’s father and KLW’s stepfather. He attended

the family birthday party, drank significantly, and spent the night in the basement of KLW’s home.
No. 54170-0-II


Both girls reported that Streiff molested them in the middle of the night, or the early morning hours

of the following day, while they were trying to sleep.

       CMJ testified that she fell asleep on the floor of the bedroom where Streiff was sleeping.

She woke up to Streiff getting “on top of” her and kissing her on the lips. 1 Verbatim Report of

Proceedings (VRP) at 166. When CMJ started to get up, Streiff grabbed her hand and asked her to

“come cuddle with him.” 1 VRP at 167. As she left the room, CMJ noticed that Streiff had started

to unzip his pants. She went out to sleep on a futon in between her brother and another cousin.

Later, CMJ testified that Streiff came and laid “on top of” her again. 1 VRP at 168. “He was trying

to find [her] lips” again, but her head was turned. Id. Streiff did not stop until CMJ’s brother made

a noise. These incidents formed the basis of count I.

       KLW testified that she was in bed in a different bedroom around 6:00 a.m. when Streiff

got into bed with her, put his arm over her, and started kissing her neck and by her ear. She testified

that Streiff “put his hand on [her] chest underneath . . . [her] shirt,” and that after she told him to

stop, he “push[ed his hand] downwards down [her] body down to [her] lower private part” over

her clothing. 2 VRP at 277. Streiff “rubbed a little bit,” and then KLW pushed him off and left the

room. 2 VRP at 278. This was the basis for count II.

       CMJ lives with her family in Castle Rock, in Cowlitz County. CMJ testified that on the

day after the party, Streiff came over to her house and sat next to her on the couch. CMJ’s dad was

in the room, sitting on another couch, and CMJ testified that “when [her] dad looked away to the

TV video games, [Streiff] would grab [her] breasts or . . . go down there with his hand over [her]

clothes.” 1 VRP at 170. CMJ clarified that by “down there” she meant “the vagina area.” 1 VRP

at 171. This was the basis for count III.


                                                  2
No. 54170-0-II


         Both girls told their parents about these incidents, and both girls’ parents reported the

incidents to police. After interviewing CMJ and KLW, Deputy Andrew Scrivner arranged an

interview with Streiff to discuss the allegations.

         Streiff agreed to the interview, and the two met at Streiff’s home. Scrivner did not give

Miranda1 warnings prior to the interview. When asked about the allegations from the night of the

party, Streiff said that he did not remember anything and “he may have blacked out.” 1 VRP at

126. When asked about the allegation that he grabbed CMJ during the day while her dad played

video games, Streiff denied it. At a CrR 3.5 hearing, the trial court ruled that this was a

noncustodial interrogation and Streiff’s statements during the interview were admissible.

         Before trial, Streiff moved to dismiss or sever count III because venue was improper.

Streiff explained that the conduct alleged in count III occurred in Cowlitz County, not Lewis

County. The State agreed that the alleged offense occurred in Cowlitz County, but nevertheless

argued that it was permissible to join the counts for trial. The trial court denied Streiff’s motion,

finding that the counts were “closely related.” 1 VRP at 8. Streiff did not argue vicinage as a

separate basis for dismissing count III.2

         The jury found Streiff guilty of all three counts. Streiff appeals his convictions and his

sentence.


1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
2
  Vicinage and venue are distinct but related rights. They prescribe who will hear a case and where
the case will be heard, respectively, and both rights arise from the same section of the Washington
Constitution. See WASH. CONST. art. I, § 22 (“[T]he accused shall have the right to . . . trial by an
impartial jury of the county in which the offense is charged to have been committed.” (emphasis
added)); see also City of Bothell v. Barnhart, 172 Wn.2d 223, 230-31, 257 P.3d 648 (2011)
(discussing vicinage).


                                                     3
No. 54170-0-II


                                             ANALYSIS

                                      I. VENUE FOR COUNT III

       Streiff argues the trial court violated his constitutional right to proper venue because it tried

him in Lewis County for conduct that occurred in Cowlitz County. We agree.

A.     Additional Facts Related to Venue

       The State filed an information in Lewis County Superior Court on December 7, 2018,

alleging two counts of third degree child molestation. Count I was based on sexual contact with

CMJ, and count II was based on sexual contact with KLW. In the affidavit of probable cause filed

on the same date, the State described only the events occurring during the night and early morning

hours after the birthday party, including that Streiff laid on top of CMJ twice and kissed her, or

tried to kiss her, in two different rooms.

       At the time of the omnibus hearing on April 11, 2019, the State had only charged Streiff

with counts I and II.

       On April 19, 2019, the State added count III, also alleging sexual contact with CMJ. The

only difference between counts I and III was that the State alleged count I occurred “[o]n or about

and between August 11th, 2018 through August[ 12th], 2018, both days inclusive,” while it alleged

count III occurred “[o]n or about August 12th, 2018.” Clerk’s Papers (CP) at 11-12. The amended

information alleged that count III occurred “in the County of Lewis.” CP at 12. The record does

not contain a new affidavit of probable cause.

       Streiff was arraigned on the amended information on April 25, 2019. When Streiff was

arraigned, the trial court noted that count III involved the same victim as count I, and defense

counsel stated that “the conduct alleged occurred during the same period of time with the same


                                                  4
No. 54170-0-II


victim.” VRP (Apr. 25, 2019) at 6. There was no other discussion about the facts underlying count

III at this time.

        On July 18, 2019, the trial court held a hearing to confirm the trial. The trial court denied

a defense motion for a continuance, and set trial to begin the following week. Also on July 18,

2019, at 4:43 p.m., the State filed a second amended information alleging that count III occurred

“in the State of Washington,” but not in Lewis County specifically. CP at 19.

        As a preliminary matter on the first day of trial, July 23, 2019, the trial court proceeded

with arraignment on the second amended information. Streiff’s counsel objected to count III on

the basis of venue, moving to sever or dismiss the count. Counsel explained that the second

amended information “provid[ed] notice of a specific incident the State’s alleging . . . occurred in

Castle Rock which is in Cowlitz County, Washington.” 1 VRP at 5. Streiff’s counsel argued that

this was his first opportunity to object to venue on count III.

        The State responded that it was the first amended information that added count III, saying,

“[W]e’ve discussed that I am adding this third count for what happened on the second day of

August 12th in Castle Rock” and it was “clear from the police report . . . that what happened on

the second day was in Castle Rock.” 1 VRP at 6. The State admitted it was “a mistake” to designate

Lewis County as the location of the offense in the information, but argued that it was nevertheless

permitted to join the offenses in a single charging document as either acts of “the same or similar

character” or “a single scheme or plan” under the joinder provision in CrR 4.3(a). 1 VRP at 6-7.

        When the trial court clarified that this was an objection to venue, not joinder, the State

argued that the court had authority to hear count III in Lewis County “in the interest of justice, in

the interest of judicial economy,” because it occurred “just a few hours after” the other two counts


                                                  5
No. 54170-0-II


and involved the same witnesses. 1 VRP at 7. The State did not expressly argue that Streiff had

waived his venue challenge by failing to raise it earlier.

       The trial court denied Streiff’s motion to sever or dismiss count III, finding that it had

jurisdiction and count III was “closely related” to the other counts charged. 1 VRP at 8.3

B.     Venue

       Article I, section 22 of the Washington Constitution provides, “In criminal prosecutions

the accused shall have the right . . . to have a speedy public trial by an impartial jury of the county

in which the offense is charged to have been committed.” CrR 5.1(a) also mandates, “All actions

shall be commenced” in either the county “where the offense was committed” or “any county

wherein an element of the offense was committed or occurred.”

       Ordinarily, we review a trial court’s decisions regarding venue for an abuse of discretion.

State v. Stearman, 187 Wn. App. 257, 264, 348 P.3d 394 (2015). The trial court has discretion

where the motion to change venue alleges that the defendant may receive an unfair trial in the

prosecuting county or be prejudiced by pretrial publicity. See, e.g., State v. Clark, 143 Wn.2d 731,

756, 24 P.3d 1006 (2001); State v. Munzanreder, 199 Wn. App. 162, 180, 398 P.3d 1160 (2017).

But where the defendant’s motion to change venue alleges that the prosecution is in an improper

county, the court rules do not provide the trial court with discretion. Compare CrR 5.2(a) (“The

court shall order a change of venue upon motion and showing that the action has not been

prosecuted in the proper county.” (emphasis added)), with CrR 5.2(b) (“The court may order a

change of venue . . . [u]pon written agreement of the prosecuting attorney and the defendant . . .


3
  A third amended information was filed on July 24, 2019, during trial. This information corrected
CMJ’s date of birth in counts I and III, but nothing else changed from the second amended
information.

                                                  6
No. 54170-0-II


[or u]pon motion of the defendant, supported by affidavit that [they believe they] cannot receive a

fair trial in the county where the action is pending.” (emphasis added)). When the venue is

improper, the court rules mandate that the trial court order a change of venue. CrR 5.2(a).

       Because improper venue is a constitutional error, we will reverse and remand “unless the

error was harmless beyond a reasonable doubt.” Stearman, 187 Wn. App. at 271. Where “no facts

at trial established [proper] venue, this error cannot be harmless.” Id. at 272. Otherwise, the

constitutional right “would lose all force.” Id.

       1.      Timeliness of the objection

       The constitutional right to proper venue is waived if not timely challenged. State v.

McCorkell, 63 Wn. App. 798, 800, 822 P.2d 795 (1992). When cases are filed pursuant to CrR

5.1(b), which applies “[w]hen there is reasonable doubt whether an offense has been committed in

one of two or more counties,” then CrR 5.1(c) requires that “[a]ny objection to venue must be

made as soon after the initial pleading is filed as the defendant has knowledge upon which to make

it.” The State argues that Streiff waived his challenge to venue on count III under CrR 5.1(b) and

(c) by not raising venue as soon as he had knowledge sufficient to make an objection.

       But “there can be no presumption in favor of waiver of a constitutional right.” State v.

Kells, 134 Wn.2d 309, 314, 949 P.2d 818 (1998). The burden of proof falls on the party claiming

a constitutional right was waived. See, e.g., id. (requiring the State to prove waiver of a defendant’s

constitutional right to appeal); see also City of Seattle v. Klein, 161 Wn.2d 554, 561, 166 P.3d

1149 (2007) (“[O]ur case law mandates that waiver must be affirmatively proved by the State.”).

Thus, the State must demonstrate that Streiff waived his constitutional right to proper venue.




                                                   7
No. 54170-0-II


       The State has failed to satisfy its burden here. After Streiff objected to venue, the State told

the trial court that the basis for count III had been previously “discussed.” 1 VRP at 6. But aside

from this fleeting comment, the State fails to point to any evidence in the record proving that Streiff

knew count III was based on conduct alleged in Cowlitz County prior to July 18, 2019, when the

second amended information was filed and the reference to Lewis County was deleted from the

charging language.

       When the State added count III, it used language that was nearly identical to the language

charging count I. The only difference was that count I was alleged to have occurred on or about

and between August 11 through August 12, 2018 and count III was alleged to have occurred on or

about August 12, 2018. The party in Lewis County occurred on the night of August 11, 2018 and

continued into the morning hours of August 12, 2018. Therefore, the fact that count III alleged

conduct occurring on August 12, 2018 was insufficient to provide notice that the State was alleging

conduct occurring in Cowlitz County. Moreover, the affidavit of probable cause alleged that the

defendant laid on top of CMJ twice, in two different rooms, after the party in Lewis County.

       The State has not provided sufficient evidence in this record to establish that Streiff knew

count III was based on conduct occurring in Cowlitz County, rather than a second incident in Lewis

County, prior to the State’s filing of a second amended information on July 18, 2019. The State

has failed to establish that Streiff’s objection to venue was untimely under these circumstances.

       2.      Propriety of venue for count III

       The State also contends that count III was properly tried in Lewis County with count I

because the counts involved one victim and a “continuing course of conduct.” Br. of Resp’t at 21.

We disagree.


                                                  8
No. 54170-0-II


       Where a single offense occurs in more than one county, either venue is proper. State v.

Rockl, 130 Wn. App. 293, 298, 122 P.3d 759 (2005). But separate offenses should be consolidated

for trial as “related offenses” only if the offenses are “within the jurisdiction and venue of the same

court and are based on the same conduct.” CrR 4.3.1(b)(1) (emphasis added).

       Here, it is undisputed that the facts giving rise to count III occurred in Cowlitz County.

When Streiff raised his objection to venue before the trial court, the State conceded it was “a

mistake” to designate Lewis County in the amended information. 1 VRP at 6. On appeal, the State

again describes language specifying Lewis County in the information as a “scrivener’s error.” Br.

of Resp’t at 23.

       The State nevertheless argues that the facts supporting counts I and III constituted a

continuing course of conduct because they involved the same victim and occurred close in time to

one another. But the cases cited in the State’s briefing define “continuing course of conduct” in

the context of deciding whether a unanimity instruction is required, a question that is distinct from

venue. See State v. Rodriquez, 187 Wn. App. 922, 936, 352 P.3d 200 (2015); State v. Locke, 175

Wn. App. 779, 801-02, 307 P.3d 771 (2013).

       The State’s arguments that venue was proper in Lewis County because the actions

underlying counts I and III were related and part of a continuing course of conduct fail. Even where

offenses are based on the same conduct, their consolidation for trial as “related offenses” is

appropriate only when they occurred within the jurisdiction and venue of the same court. CrR

4.3.1(b)(1). And the continuing course of conduct inquiry decides whether a unanimity instruction




                                                  9
No. 54170-0-II


is required, not whether venue is proper. See Rodriquez, 187 Wn. App. at 936; Locke, 175 Wn.

App. at 801-02.4

       The facts giving rise to count III occurred in a different county than the facts giving rise to

count I, even though they involved the same victim and occurred within a short period of time.

Streiff timely objected to venue on count III, and he showed that the facts underlying count III

occurred in Cowlitz County. The State agreed that the incident occurred in Cowlitz County, and

the evidence at trial proved that the incident occurred in Cowlitz County. The trial court improperly

denied Streiff’s motion to sever or dismiss count III on the basis of improper venue. See CrR 5.2(a).

       This was not a harmless error because no facts at trial established venue in Lewis County

as proper on count III. See Stearman, 187 Wn. App. at 272. “[I]f we held that constitutional error

about venue were harmless even where no facts supported venue in the county where trial occurred,

the constitutional right to venue would lose all force.” Id.

       We reverse Streiff’s conviction for count III and dismiss without prejudice to the State’s

right to refile in the appropriate venue. Reversal of count III will require resentencing on remand.

       Because we reverse count III based on improper venue, we need not reach Streiff’s

argument that vicinage was also improper. Because Streiff must be resentenced, we need not reach

Streiff’s arguments regarding double jeopardy, the length of community custody imposed, or

indeterminate sentencing. Nor do we need to reach Streiff’s ineffective assistance of counsel

claims relating to venue, vicinage, double jeopardy, or sentencing errors.



4
  The trial court’s determination that it had jurisdiction was also not relevant to the separate
question of proper venue. See RCW 9A.04.030; State v. Norman, 145 Wn.2d 578, 589, 40 P.3d
1161 (2002) (“Generally, proof that the crime was committed in the state satisfies the jurisdictional
element.”).

                                                 10
No. 54170-0-II


                          II. SUFFICIENCY OF THE EVIDENCE FOR COUNT I

       Streiff next argues there was insufficient evidence to sustain a conviction for third degree

child molestation for count I because sexual contact requires the touching of “‘sexual or other

intimate parts’” and “[a]t most, Mr. Streiff laid on top of [CMJ] and kissed her on the lips.” Br. of

Appellant at 20-21 (quoting RCW 9A.44.010(2)). We disagree.

       The State must prove every element of the charged offense beyond a reasonable doubt.

State v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016) (citing U.S. CONST. amend. XIV; WASH.

CONST. art. I, § 3). When reviewing a claim of insufficient evidence, we ask whether a rational

trier of fact could find that the State proved all of the crime’s essential elements beyond a

reasonable doubt. State v. Cardenas-Flores, 189 Wn.2d 243, 265, 401 P.3d 19 (2017). We accept

the State’s evidence as true, view all the evidence in the light most favorable to the State, and draw

all reasonable inferences from the evidence in the State’s favor. Id. at 265-66. Both circumstantial

and direct evidence are considered equally reliable. Id. at 266.

       “A person is guilty of child molestation in the third degree when the person has . . . sexual

contact with another who is at least fourteen years old but less than sixteen years old and not

married to the perpetrator and the perpetrator is at least forty-eight months older than the victim.”

RCW 9A.44.089(1). “‘Sexual contact’ means any touching of the sexual or other intimate parts of

a person done for the purpose of gratifying sexual desire of either party or a third party.” RCW

9A.44.010(2).

       “Contact is ‘intimate’ within the meaning of the statute if the contact is of such a nature

that a person of common intelligence could fairly be expected to know that, under the

circumstances, the parts touched were intimate and therefore the touching was improper.” State v.


                                                 11
No. 54170-0-II


Jackson, 145 Wn. App. 814, 819, 187 P.3d 321 (2008). “Which anatomical areas, apart from

genitalia and breast, are ‘intimate’ is a question for the trier of fact.” Id.

        Evidence of sexual gratification shows that the touching was not “inadvertent.” State v.

T.E.H., 91 Wn. App. 908, 916, 960 P.2d 441 (1998). Sexual gratification is not an essential element

of the offense, but it clarifies the meaning of sexual contact, which is an essential element of the

offense. State v. Lorenz, 152 Wn.2d 22, 34-35, 93 P.3d 133 (2004). We look to the totality of the

circumstances to determine whether sexual contact was established. State v. Harstad, 153 Wn.

App. 10, 21, 218 P.3d 624 (2009).

        Streiff relies on State v. R.P., 122 Wn.2d 735, 736, 862 P.2d 127 (1993) (per curiam),

where the defendant picked up a classmate against her will, hugged her, “kissed” her, and “placed

what is commonly referred to as a ‘hickey’ or ‘passion mark’ on her right neck area.” In R.P., the

Washington Supreme Court reversed the defendant’s conviction for indecent liberties, which also

requires proof of sexual contact as defined in RCW 9A.44.010(2), because there was insufficient

evidence of sexual contact. Id. But the court did not explain whether it reversed because it

determined that the acts were not sexual or because it determined that the neck was not an intimate

part of the body.

        In State v. Allen, 57 Wn. App. 134, 138-39, 787 P.2d 566 (1990), the State described

multiple incidents to support a single charge of indecent liberties. One of the incidents occurred

when the defendant “picked [the victim] up and placed her on a table . . . and kissed her.” Id. at

139. The court declared, “All of the foregoing acts . . . constitute indecent liberties.” Id. (emphasis

added). Contrary to Streiff’s argument, this conclusion shows that kissing alone can be sufficient

to satisfy the element of sexual contact in at least some circumstances.


                                                   12
No. 54170-0-II


       In sum, the only contact that Washington courts have determined is categorically sexual

contact is direct contact with genital organs or breasts. Otherwise, whether the contact is sexual or

intimate within the meaning of the statute is a factual question for the jury to determine. Jackson,

145 Wn. App. at 819. And kissing has been enough to constitute sexual contact in at least one case.

Allen, 57 Wn. App. at 139. We decline to expand upon what is categorically sexual contact and

instead rely on juries to apply their “common intelligence” and evaluate the specific circumstances

of each case. Jackson, 145 Wn. App. at 819.

       Here, Streiff, an adult man, twice got on top of CMJ, a 14-year-old girl, while she was

trying to sleep and kissed her, or attempted to kiss her, on the lips. Applying the test articulated in

Jackson, “a person of common intelligence could fairly be expected to know that, under the

circumstances,” CMJ’s lips were an “intimate” part of her and, therefore, the touching was

improper. 145 Wn. App. at 819. Moreover, this case is different from R.P. because here the

defendant climbed on top of the victim while she was lying down.

       CMJ also testified that, in addition to getting on top of her and kissing her, Streiff grabbed

her hand when she tried to leave, told her to “come cuddle with him,” and started unzipping his

pants. 1 VRP at 167. The jury may have considered this additional testimony as evidence that

Streiff kissed CMJ for purposes of his sexual gratification and, therefore, the kissing was sexual

contact. See Harstad, 153 Wn. App. at 21 (considering the totality of the circumstances when

reviewing the element of sexual contact).

       We hold that sufficient evidence supports Streiff’s conviction for third degree child

molestation for count I.




                                                  13
No. 54170-0-II


                          III. SUPPRESSION OF STATEMENTS TO SCRIVNER

        Following a CrR 3.5 hearing where Scrivner testified, the trial court entered an order

finding that Scrivner conducted an interview at Streiff’s home, the interview was prearranged, and

Streiff invited Scrivner inside. The trial court found that Streiff was not arrested or read his

Miranda rights, and the interview lasted “approximately 45 minutes, until [Streiff] told . . . Scrivner

he did not want to answer any more questions.” CP at 82. The trial court further found that Scrivner

“touched [Streiff’s] shoulder and knee in a friendly manner for purposes of facilitating the

conversation,” Streiff told Scrivner “he did not want to be asked particular questions,” and there

was no coercion. CP at 83.

        According to the trial court’s findings of fact, the only disputed fact was whether Streiff

was in custody for purposes of Miranda “because the officer touched him and continued to ask

him questions.” CP at 83. The trial court concluded that Scrivner’s touching was “an innocuous

thing, not a threat of force or anything that would make the statements involuntary,” and that Streiff

“was able to end the interview effectively and he did that when he asked [Scrivner] to leave.” CP

at 83. The trial court found Streiff’s statements voluntary, noncustodial, and admissible in the

State’s case in chief.

        Streiff argues his interview with Scrivner was a custodial interrogation, so Scrivner’s

failure to give Miranda warnings requires suppression of Streiff’s statements. Streiff points to

Scrivner’s continued touching and questioning of Streiff during the interview to argue that Streiff

was not free to leave. We disagree.




                                                  14
No. 54170-0-II


A.     Interrogation in a Home

       Statements made during a custodial interrogation are inadmissible at trial unless procedural

safeguards are in place to protect the privilege against self-incrimination. Miranda, 384 U.S. at

444. “[C]ustodial interrogation” is defined as “questioning initiated by law enforcement officers

after a person has been taken into custody or otherwise deprived of his freedom of action in any

significant way.” Id. To determine whether a person was in custody for purposes of Miranda, we

ask “whether a reasonable person in a suspect’s position would have felt that [their] freedom was

curtailed to the degree associated with a formal arrest.” State v. Heritage, 152 Wn.2d 210, 218, 95

P.3d 345 (2004) (citing Berkemer v. McCarty, 468 U.S. 420, 441-42, 104 S. Ct. 3138, 82 L. Ed.

2d 317 (1984)).

       When reviewing a CrR 3.5 ruling, we review challenged findings of fact for substantial

evidence and consider de novo whether the conclusions of law are supported by the findings of

fact. State v. Rosas-Miranda, 176 Wn. App. 773, 779, 309 P.3d 728 (2013). “‘Substantial evidence

is evidence sufficient to persuade a fair-minded, rational person of the truth of the finding.’” State

v. Grogan, 147 Wn. App. 511, 516, 195 P.3d 1017 (2008) (internal quotation marks omitted)

(quoting State v. Solomon, 114 Wn. App. 781, 789, 60 P.3d 1215 (2002)). Whether a suspect was

in custody is a question of law reviewed de novo. State v. Escalante, 195 Wn.2d 526, 531, 461

P.3d 1183 (2020). We look to the totality of the circumstances. Rosas-Miranda, 176 Wn. App. at

779.

       When reviewing an “in-home interrogation,” we consider “the extent to which the

circumstances of the interrogation turned the otherwise comfortable and familiar surroundings of

the home into a ‘police-dominated atmosphere,’” and we apply four factors that the Ninth Circuit


                                                 15
No. 54170-0-II


has identified as relevant. Rosas-Miranda, 176 Wn. App. at 782-83 (quoting United States v.

Craighead, 539 F.3d 1073, 1083 (9th Cir. 2008)). Under Craighead, we consider

       (1) the number of law enforcement personnel and whether they were armed; (2)
       whether the suspect was at any point restrained, either by physical force or by
       threats; (3) whether the suspect was isolated from others; and (4) whether the
       suspect was informed that [they were] free to leave or terminate the interview, and
       the context in which any such statements were made.

539 F.3d at 1084; see also Rosas-Miranda, 176 Wn. App. at 784 (applying the Craighead factors).

Streiff does not make arguments that implicate the first and third Craighead factors, focusing

instead on facts related to the second and fourth Craighead factors.

B.     Streiff’s Interview

       Streiff challenges multiple findings of fact, including that Scrivner “did not arrest” Streiff,

that the interview lasted until Streiff said “he did not want to answer any more questions,” that

Scrivner touched Streiff “in a friendly manner for purposes of facilitating the conversation,” and

that there was no coercion. CP at 82-83. He also challenges the trial court’s conclusions that Streiff

was “able to end the interview effectively” by asking Scrivner to leave, that Scrivner’s touching

was “innocuous” and “not a threat of force,” that his statements were voluntary and noncustodial,

and that his statements were admissible. CP at 83. These arguments implicate the second and fourth

Craighead factors: whether Scrivner’s touching amounted to “physical force” or “threats” that

restrained Streiff, and whether Streiff knew that he “was free to leave or terminate the interview.”

539 F.3d at 1084.

       The trial court’s factual findings are supported by Scrivner’s testimony that he touched

Streiff only “in a friendly way” and he left “maybe a minute or two” after Streiff asked him to

leave. 1 VRP at 125, 134. Streiff seems to complain that Scrivner’s touching was not “‘friendly’”


                                                 16
No. 54170-0-II


because it was “part of the method by which [Scrivner] was trying to extract a confession.” Br. of

Appellant at 27. But that is simply the nature of an interrogation. An officer’s attempt to extract a

confession does not, without more, render the environment custodial. And the trial court did not

find that Scrivner touched Streiff for a friendly purpose; it found that Scrivner touched Streiff “in

a friendly manner.” CP at 83. There is no reason for this court to depart from undisputed finding

of fact 1.5 regarding the manner in which Scrivner touched Streiff.

       Scrivner further testified that he touched Streiff’s shoulder for a “[f]ew seconds,” a few

times, but not “very often.” 1 VRP at 129, 133. He also admitted that it was “possible” he touched

Streiff’s knee in a similar manner. 1 VRP at 133. Scrivner explained that this was momentary

contact intended to make Streiff feel comfortable disclosing information, not contact intended to

restrain Streiff’s movement. The testimony did not show that Scrivner’s touching was aggressive

or restrictive, so the trial court appropriately concluded that it was “not a threat of force.” CP at

83. Moreover, when Streiff asked Scrivner to stop touching him, Scrivner complied. Substantial

evidence supports the trial court’s findings of fact, and the trial court’s conclusion is supported by

the facts. The second Craighead factor weighs in favor of concluding that the interview was

noncustodial.

       There was also substantial evidence to support the trial court’s finding that the interview

lasted until Streiff refused to answer more questions and the trial court’s conclusion that Streiff

was able to end the interview effectively. CP at 82-83. Although Scrivner did not expressly inform

Streiff that he could terminate the interview, Scrivner never indicated that Streiff was required to

complete the interview. And Streiff appeared comfortable with asking Scrivner to terminate

particular lines of questioning, as well as the interview itself. Streiff requested that Scrivner stop


                                                 17
No. 54170-0-II


asking particular questions about touching CMJ and KLW, and Scrivner “continued to question

but . . . changed [the wording of the] questioning.” 1 VRP at 133. Streiff asked Scrivner to leave,

the interview ended, and Scrivner left Streiff’s home “maybe a minute or two” later. 1 VRP at 134.

Thus, the trial court’s findings on Streiff’s ability to terminate the interview were supported by the

evidence, and the trial court’s conclusion was again supported by the facts. The fourth Craighead

factor also weighs in favor of concluding that the interview was noncustodial.

       Streiff’s arguments do not implicate any of the other Craighead factors. The trial court’s

findings support its conclusions that Streiff’s statements were voluntary, noncustodial, and

admissible. CP at 83.

                                      IV. OPINION TESTIMONY

       Streiff claims that “a series of witnesses, including a police officer, gave conclusions that

Mr. Streiff had actually committed sexual assaults.” Br. of Appellant at 41.5 Streiff argues this was

improper opinion testimony warranting a new trial. We disagree.

       At trial, Scrivner testified regarding conversations he had with CMJ. He stated, “I found

out that [CMJ] was . . . at a birthday party . . . and at this birthday party she was sexually assaulted

by a gentleman named Jason Streiff,” and then, “I found out that her cousin was also sexually

assaulted at the same event.” 2 VRP at 339-40.

       Scrivner also testified about his interview with Streiff. He told the jury that when he asked

Streiff about what happened at the birthday party, he “immediately noticed [that Streiff’s] body


5
  Although Streiff raises this issue with respect to “a series of witnesses,” he specifically identifies
and analyzes statements made by Scrivner. Br. of Appellant at 41. To the extent that he is
challenging other witnesses’ responses to questions by the prosecutor, that issue is addressed in
the following section on prosecutorial misconduct.


                                                  18
No. 54170-0-II


language [and] demeanor changed,” saying, “And what I mean by that, [Streiff] instantly moved

backwards, crossed his arms, crossed his legs, and became very defensive.” 2 VRP at 344. Scrivner

explained that during the interview, he continued “rephrasing” his questions regarding what

happened at the party, “essentially downplaying the crime itself,” and he told Streiff that “if he

continued down this path to not tell the truth that it’s going to be difficult for [the victims’ families]

to ever forgive him.” 2 VRP at 346-47. Streiff did not object to any of this testimony at trial.

        We will reverse if improper opinion testimony regarding a defendant’s guilt violates the

defendant’s constitutional right to a jury trial. State v. King, 167 Wn.2d 324, 329-30, 219 P.3d 642

(2009). The Supreme Court has recognized that juries are “especially likely” to be influenced by

an officer’s trial testimony because it “may often ‘carr[y] an aura of special reliability and

trustworthiness.’” State v. Demery, 144 Wn.2d 753, 762-63, 30 P.3d 1278 (2001) (alteration in

original) (internal quotation marks omitted) (quoting United States v. Espinosa, 827 F.2d 604, 613

(9th Cir. 1987)). But there is “no manifest error” where the challenged testimony “is simply an

account of the interview protocol [the officer] used.” State v. Kirkman, 159 Wn.2d 918, 931, 155

P.3d 125 (2007); see also Demery, 144 Wn.2d at 761 (explaining that an officer’s statements “do

not constitute even indirect opinion evidence” where they are “designed solely to see whether the

defendant would change his story during [an] interview”).

        Here, the statements that Streiff identifies were not opinions. First, the testimony was clear

that when Scrivner said he “found out” about the assaults, he was referring to what the victims told

him. 2 VRP at 339-40. The first such statement was made in response to the question, “[W]hat did

you find out during that conversation with [CMJ]?”, and the second was preceded by the phrase




                                                   19
No. 54170-0-II


“[d]uring my interview with [CMJ].” Id. It is clear from the context that Scrivner was not testifying

to his personal opinions about what happened.

       Scrivner’s testimony regarding Streiff’s body language was not opinion testimony either.

Before trial, Streiff’s counsel advised that he “would object to [Scrivner] being able to identify his

opinion or belief on [Streiff] being deceptive” based on his body language. 1 VRP at 16. The State

attempted to lay a foundation for the admissibility of this opinion testimony, and Scrivner testified

that he took an FBI course that “teaches you about what body language appears to be deceptive.”

1 VRP at 115. The trial court ruled that Scrivner could testify about his observations of Streiff’s

body language, but he was not permitted to offer conclusions as to what the body language meant.

When Scrivner testified that Streiff “instantly moved backwards, crossed his arms, crossed his

legs, and became very defensive,” he was testifying to the movements he observed, not offering

an opinion about what they meant. 2 VRP at 344.

       Next, Streiff misunderstands Scrivner’s testimony that he was “essentially downplaying

the crime itself.” 2 VRP at 346. Scrivner was explaining his interrogation strategy, not actually

downplaying the crime or insinuating that Streiff downplayed the crime.

       Similarly, it is clear from the transcript that when Scrivner told Streiff that “if he continued

down this path to not tell the truth that it’s going to be difficult for [the victims’ families] to ever

forgive him,” Scrivner was explaining his interrogation strategy, not testifying to whether he

personally believed Streiff was lying. 3 VRP at 347. Scrivner was responding to the prosecutor’s

question, “[A]s part of you trying to get [Streiff] to talk to you, did you bring up the relationship

[between him and the victims’ families]?” Id. (emphasis added). Where the challenged testimony




                                                  20
No. 54170-0-II


“is simply an account of the interview protocol [the officer] used,” there is “no manifest error” that

enables this court to review the claim or grant relief. Kirkman, 159 Wn.2d at 931.

       There was no opinion testimony here and no manifest error of constitutional magnitude

warranting reversal.

       Streiff also argues that his counsel was deficient for failing to object to improper opinion

testimony. Ineffective assistance of counsel is a two-pronged inquiry. State v. Grier, 171 Wn.2d

17, 32, 246 P.3d 1260 (2011). Streiff must show that his counsel’s performance was deficient and

that counsel’s deficient performance prejudiced him. Id. at 32-33. A failure to prove either prong

ends our inquiry. State v. Hendrickson, 129 Wn.2d 61, 78, 917 P.2d 563 (1996).

       Scrivner’s testimony was not opinion evidence, so any objection would have been

unsuccessful. Counsel was therefore not deficient for failing to object.

                                 V. PROSECUTORIAL MISCONDUCT

       Streiff also contends that the prosecutor asked witnesses questions that “assumed Mr.

Streiff had actually committed sexual assaults.” Br. of Appellant at 41. He challenges questions

posed during direct examination of the State’s witnesses where the language assumed an assault

had occurred. E.g., 2 VRP at 284, 317 (questions regarding behavioral changes in the victims

“[a]fter the assault” or “since the assault”). Streiff’s counsel objected to some of these questions,

and the trial court sustained at least one objection.

       Streiff also contends that the prosecutor committed reversible misconduct during closing

argument when she encouraged the jury to hold Streiff “accountable” and drew upon the image of

the “scales of justice” before arguing, “[T]here’s a balance. And in this case I want you to put all




                                                  21
No. 54170-0-II


the witnesses that came here and all the evidence that has been introduced . . . and that balance

falls for justice.” 3 VRP at 410, 444.

       To establish prosecutorial misconduct, a defendant bears the burden of proving that the

prosecutor’s conduct was both improper and prejudicial. State v. Emery, 174 Wn.2d 741, 760, 278

P.3d 653 (2012).

A.     Questioning of Witnesses

       It is improper for a prosecutor to express an opinion regarding “the credibility of witnesses

or the guilt or innocence of the accused.” State v. Calvin, 176 Wn. App. 1, 19, 316 P.3d 496 (2013).

But even if some of the prosecutor’s questions here were improper, there was not a “substantial

likelihood” that the questions affected the jury’s verdict. Emery, 174 Wn.2d at 760. Both victims

gave clear and unwavering testimony regarding Streiff’s conduct after the party. They both

reported the incidents soon after they occurred, and their descriptions were of similar conduct.

There is no indication that how the prosecutor worded her questions affected the jury. Thus, we

conclude that even if there were error, Streiff has failed to show prejudice.

B.     Closing Argument

       Where a defendant fails to object to alleged prosecutorial misconduct, “the defendant is

deemed to have waived any error, unless the prosecutor’s misconduct was so flagrant and ill

intentioned that an instruction could not have cured the resulting prejudice.” Emery, 174 Wn.2d at

760-61. To meet this heightened standard, “the defendant must show that (1) ‘no curative

instruction would have obviated any prejudicial effect on the jury’ and (2) the misconduct resulted

in prejudice that ‘had a substantial likelihood of affecting the jury verdict.’” Id. at 761 (quoting




                                                 22
No. 54170-0-II


State v. Thorgerson, 172 Wn.2d 438, 455, 258 P.3d 43 (2011)). Streiff did not object to the

prosecutor’s closing arguments that he now challenges on appeal.

       During its closing remarks, the State may not inflame or mislead the jury. Streiff relies on

State v. Walker, 182 Wn.2d 463, 341 P.3d 976 (2015), and In re Personal Restraint of Glasmann,

175 Wn.2d 696, 286 P.3d 673 (2012), two cases where the Supreme Court reversed convictions

after prosecutors presented inflammatory and misleading PowerPoint presentations during their

closing arguments. In Walker, the prosecutor’s PowerPoint “included multiple exhibits that were

altered with inflammatory captions and superimposed text; . . . it plainly juxtaposed photographs

of the victim with photographs of Walker and his family, some altered with racially inflammatory

text; and it repeatedly and emphatically expressed a personal opinion on Walker’s guilt.” 182

Wn.2d at 478. The slides shown to the jury in Glasmann included multiple pictures of the

defendant with “‘GUILTY’” superimposed across them in red text. 175 Wn.2d at 702.

       Streiff contends that the prosecutor’s invitations to hold Streiff accountable and to consider

all of the witnesses that the State presented on one side of the scales of justice were inappropriate

appeals to emotion and misleading remarks about the State’s burden of proof. Unlike the pervasive

and intentionally inflammatory remarks in Walker and Glasmann, the prosecutor’s comments here

were brief, and they were not directed at inflaming the jury’s passions against Streiff as an

individual.

       The jury was instructed to “not let . . . emotions overcome [their] rational thought process,”

to “reach [a] decision based on the facts proved[,] . . . not on sympathy, prejudice, or personal

preference,” and to “act impartially.” CP at 53. These instructions could have been repeated to

remind the jury that their role was not to hold the defendant accountable, but rather to weigh the


                                                 23
No. 54170-0-II


evidence dispassionately. The jury was also instructed that the State “has the burden of proving

each element of the crimes charged beyond a reasonable doubt” and that the defendant “has no

burden.” CP at 54. Had this instruction been repeated, it would have clarified the State’s burden

of proof, as well as the fact that Streiff had no burden. The prosecutor’s closing remarks here were

not so ill intentioned and inflammatory that any potential prejudice was incurable.

C.         Ineffective Assistance of Counsel

           Streiff also claims that his counsel was ineffective for failing to object to the prosecutor’s

questioning or closing statements.

           Under an ineffective assistance of counsel analysis, prejudice ensues if the result of the

proceeding would have been different, had defense counsel not performed deficiently. State v.

Estes, 188 Wn.2d 450, 458, 395 P.3d 1045 (2017). A prosecutor’s comments during closing

argument are reviewed “in the context of the total argument, the issues in the case, the evidence

addressed in the argument, and the jury instructions.” State v. Jones, 144 Wn. App. 284, 290, 183

P.3d 307 (2008).

           Even if the failure to object during the prosecutor’s questioning of the State’s witnesses

were deficient, Streiff did not demonstrate that he suffered prejudice as a result. As explained

above, both victims gave clear and unwavering testimony regarding Streiff’s conduct after the

party. There is no indication that the failure to object to the prosecutor’s questions prejudiced

Streiff.

           As for closing arguments, the prosecutor told the jury during closing, “I have to prove to

you beyond a reasonable doubt all the elements of the crimes [Streiff is] charged with.” 3 VRP at

398. The jury was also instructed regarding its dispassionate role in the judicial system and the


                                                    24
No. 54170-0-II


applicable burden of proof. Considering the context of the prosecutor’s argument and the jury

instructions, we hold that any error by defense counsel here did not prejudice Streiff.

                                   VI. TO CONVICT INSTRUCTIONS

       Streiff next argues that the use of initials to identify the victims in the to convict instructions

was an unconstitutional comment on the evidence and a violation of his right to a public trial. He

also argues that the inclusion of birth dates in the to convict instructions reduced the State’s burden

of proof. The use of initials was legally permissible. The inclusion of birth dates was an

unconstitutional comment on the evidence, but it was a harmless error.

A.     Initials in the To Convict Instructions

       The to convict jury instruction for count I included the following:

              To convict the defendant of the crime of child molestation in the third
       degree, as charged in count I, each of the following elements of the crime must be
       proved beyond a reasonable doubt:

               (1) That on or about and between August 11th, 2018 and August 12th, 2018,
       the defendant had sexual contact with [CMJ] (DOB: 06/16/2004);

               (2) That [CMJ] was at least fourteen years old but less than sixteen years
       old at the time of the sexual contact and was not married to the defendant.

CP at 57. A similar format was used for counts II and III.

       Article IV, section 16 of the Washington Constitution precludes a judge from “‘conveying

to the jury his or her personal attitudes toward the merits of the case’ or instructing a jury that

‘matters of fact have been established as a matter of law.’” State v. Levy, 156 Wn.2d 709, 721, 132

P.3d 1076 (2006) (quoting State v. Becker, 132 Wn.2d 54, 64, 935 P.2d 1321 (1997)). “[A]ny

remark that has the potential effect of suggesting that the jury need not consider an element of an

offense could qualify as judicial comment.” Id.



                                                  25
No. 54170-0-II


       Division One of this court recently addressed the question of whether the use of initials in

to convict instructions is a comment on the evidence. State v. Mansour, 14 Wn. App. 2d 323, 329,

470 P.3d 543 (2020), review denied, 479 P.3d 708 (2021). Division One held that because the

victim’s name is not a factual question to be resolved by the jury, including the victim’s name in

the instructions in any form “did not impermissibly instruct the jury that a matter of fact had been

established as a matter of law.” Id. at 330. Division One also rejected the argument that jurors

would interpret the initials as an indication that the court believed the defendant was guilty, noting

that even the use of the word “‘victim’” by the trial court has “‘ordinarily been held not to convey

to the jury the court’s personal opinion of the case.’” Id. (quoting State v. Alger, 31 Wn. App. 244,

249, 640 P.2d 44 (1982)).

       Both the Sixth Amendment to the United States Constitution and article I, section 10 of the

Washington Constitution guarantee the right to a public trial. State v. Turpin, 190 Wn. App. 815,

818, 360 P.3d 965 (2015). We review whether a violation of the right to a public trial occurred de

novo. Id. But first, we determine whether the public trial right is implicated and whether a closure

has in fact occurred. State v. Smith, 181 Wn.2d 508, 513, 334 P.3d 1049 (2014). Only if the answer

to both of these preliminary questions is yes do we determine whether the closure was justified.

Id.

       In Mansour, Division One held that there was no court closure where the to convict

instructions used the victim’s initials but the victim “testified using her full name in open court

and was consistently referred to by her full name throughout the proceedings . . . [and her] name

was fully accessible to spectators and open to any member of the public who appeared in court or

read a transcript of the court proceedings.” 14 Wn. App. 2d at 333.


                                                 26
No. 54170-0-II


       Here, each victim was referred to by only her initials in the to convict instructions. We

follow Mansour and hold that this practice does not constitute a judicial comment on the evidence.

Id. at 330. In addition, the record here undermines Streiff’s argument. When the trial court read

the to convict instructions to the jury, the judge used the victims’ full names, lessening any

potential impression that the judge believed the victims should be referred to only by their initials.

       Further, like in Mansour, each victim testified using her full name and was consistently

referred to by her full name throughout the proceedings. The victims’ names were fully accessible

to spectators and available to any member of the public who appeared in court or read a transcript.

Therefore, use of the victims’ initials in the to convict instructions did not amount to a court

closure. See id. at 333.

B.     Birth Dates in the To Convict Instructions

       The inclusion of a victim’s birth date in the to convict instruction “is an improper judicial

comment when an element of the crime is the victim’s minority.” State v. Zimmerman, 135 Wn.

App. 970, 973, 146 P.3d 1224 (2006); see also State v. Jackman, 156 Wn.2d 736, 744, 132 P.3d

136 (2006) (“By stating the victims’ birth dates in the instructions, the court conveyed the

impression that those dates had been proved to be true.”). We have previously held that this

practice is unconstitutional specifically where the defendant is charged with child molestation. See

Zimmerman, 135 Wn. App. at 973-74.

       We presume an instructional error is prejudicial, “unless it affirmatively appears to be

harmless.” State v. Clausing, 147 Wn.2d 620, 628, 56 P.3d 550 (2002). A constitutional error is

harmless “if the untainted evidence is so overwhelming that it necessarily leads to a finding of

guilt.” State v. Watt, 160 Wn.2d 626, 636, 160 P.3d 640 (2007).


                                                 27
No. 54170-0-II


       Here, the trial court erred by including the victims’ birth dates in the to convict instructions.

When the State charges a defendant with third degree child molestation, it is required to prove the

victim’s age as an essential element of the offense. RCW 9A.44.089(1). And the to convict

instructions here suggested to the jury that this element was already proved. The jury could have

simply calculated the difference between the two dates listed under the first element—the offense

date and the birth date—and found the age element satisfied on that basis alone. This is an

unconstitutional comment on the evidence. See Zimmerman, 135 Wn. App. at 973-74.

       However, the error here was harmless because overwhelming untainted evidence supported

the age element. The State proved the victims’ ages at trial. See 1 VRP at 162 (“So how old were

you in August 2018?” “14.” (direct examination of CMJ)); 2 VRP at 265 (“And in August 2018,

how old were you then?” “15.” (direct examination of KLW)); see also 2 VRP at 341 (Scrivner

confirming CMJ’s and KLW’s birth dates). And the defense did not dispute the victims’ ages at

trial—their testimony about how old they were at the time of the offense was unrebutted. Even

when the State amended the jury instructions specifically because one of the included birth dates

was incorrect, Streiff did not object. Thus, the inclusion of the victims’ birth dates in the to convict

instructions was error, but it was harmless.

C.     Ineffective Assistance of Counsel

       Streiff also argues that his counsel was ineffective for failing to object to the to convict

instructions. The use of initials in the to convict instruction was lawful, so counsel was not deficient

for failing to object on that issue. The inclusion of birth dates in the to convict instruction was an

error, but it was harmless, so Streiff was not prejudiced by his counsel’s failure to object.

       None of Streiff’s challenges to the jury instructions warrants reversal.


                                                  28
No. 54170-0-II


                                        VII. CUMULATIVE ERROR

        Finally, Streiff asks this court to reverse his remaining convictions based on cumulative

error. With the exception of the error regarding venue, we conclude that any remaining trial errors

were “few and [had] little or no effect on the outcome of the trial.” State v. Weber, 159 Wn.2d 252,

279, 149 P.3d 646 (2006). Streiff was not deprived of a fair trial by cumulative error.

                                           CONCLUSION

        We reverse count III without prejudice, affirm counts I and II, and remand for resentencing

consistent with this court’s opinion.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      Glasgow, J.
 We concur:



 Worswick, P.J.




 Maxa, J.




                                                 29